14-1362-cv
Snowden v. Trustees of Columbia Univ.


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 16th day of April, two thousand fifteen.

PRESENT: JOHN M. WALKER, JR.,
                 GUIDO CALABRESI,
                 REENA RAGGI,
                                 Circuit Judges.
----------------------------------------------------------------------
EMMA SNOWDEN,
                                 Plaintiff-Appellant,

                              v.                                         No. 14-1362-cv

THE TRUSTEES OF COLUMBIA UNIVERSITY,
                                 Defendant-Appellee.
----------------------------------------------------------------------
APPEARING FOR APPELLANT:                          LOCKSLEY O. WADE, Law Office of
                                                  Locksley O. Wade, LLC, New York, New York.

APPEARING FOR APPELLEE:                          MICHAEL T. MCGRATH, Putney, Twombly,
                                                 Hall & Hirson LLP, New York, New York.

          Appeal from a judgment of the United States District Court for the Southern District

of New York (George B. Daniels, Judge).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,


                                                     1
AND DECREED that the judgment entered on March 28, 2014, is AFFIRMED.

       Plaintiff Emma Snowden, a former Columbia University employee, appeals from an

award of summary judgment in favor of defendant on her claims of discrimination under

the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.; the New York

State Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 290 et seq.; and the New York

City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-101 et seq.1 We review

an award of summary judgment de novo, and we will affirm only if the record, viewed in

the light most favorable to the nonmoving party, reveals no genuine issue of material fact.

See Fed. R. Civ. P. 56(a); Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 842–43 (2d Cir.

2013). We assume the parties’ familiarity with the facts and record of prior proceedings,

which we reference only as necessary to explain our decision to affirm.

       1.     ADA Claims

       Snowden argues that the district court erred in concluding, as a matter of law, that

she failed to demonstrate a prima facie case of disability discrimination in her claim that

Columbia failed to provide a reasonable accommodation. We evaluate this claim under

the framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See

McMillan v. City of New York, 711 F.3d 120, 125 (2d Cir. 2013) (applying McDonnell

Douglas framework to ADA claim based on failure to accommodate); see also McBride v.

BIC Consumer Prods. Mfg. Co., 583 F.3d 92, 96 (2d Cir. 2009) (stating that, at first step of

1
  Snowden does not appeal from the judgment in favor of Columbia on her discrimination
claims under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., nor the
dismissal of her ADA retaliation claim. Accordingly, we do not review those parts of the
judgment here.

                                             2
McDonnell Douglas analysis, plaintiff “must establish a prima facie case” (internal

quotation marks omitted)). To establish a prima facie case under the ADA, a plaintiff

must cite evidence showing that (1) her employer is subject to the ADA; (2) she was

disabled within the meaning of the ADA; (3) she was otherwise qualified to perform the

essential functions of her job, with or without reasonable accommodation; and (4) she

suffered adverse employment action because of her disability. McMillan v. City of New

York, 711 F.3d at 125. The district court determined that Snowden failed to carry her

prima facie burden because (1) there was “no genuine dispute that Plaintiff could not

perform the essential sorting, filing, bending, reaching, and stooping functions of her job”;

and (2) Snowden “made no evidentiary showing that there was a reasonable

accommodation available to Defendant at the time . . . her employment . . . was

terminated.” Snowden v. Trustees of Columbia Univ., No. 12 Civ. 3095 (GBD), 2014
WL 1274514, at *4–5 (S.D.N.Y. Mar. 26, 2014).

       In urging otherwise, Snowden argues that material disputes regarding the essential

functions of her position preclude an award of summary judgment. Determining the

essential functions of a position requires “a fact-specific inquiry into both the employer’s

description of a job and how the job is actually performed in practice.” McMillan v. City

of New York, 711 F.3d at 126 (internal quotation marks omitted). Relevant factors

include, among other things, “the employer’s judgment, written job descriptions, the

amount of time spent on the job performing the function, the mention of the function in a

collective bargaining agreement, the work experience of past employees in the position,


                                             3
and the work experience of current employees in similar positions.” Id. (citing Stone v.

City of Mount Vernon, 118 F.3d 92, 97 (2d Cir. 1997)); see 29 C.F.R. § 1630.2(n)

(defining “essential functions” and listing factors relevant to determination).

       Snowden asserts that the essential functions of her position were vigorously

contested in the district court—especially whether lifting heavy boxes was an essential job

function—and that, as a result, the district court erred in resolving this issue on summary

judgment. We disagree. The district court expressly stated that it “[did] not find the

heavy lifting issue to be determinative of Plaintiff’s ADA discrimination claim, as there

were other essential functions . . . that Plaintiff was not able to perform and for which she

requested accommodation.” Snowden v. Trustees of Columbia Univ., 2014 WL 1274514,

at *4 n.5. Indeed, the district court explained that “sorting, filing, bending, reaching, and

stooping” were also essential functions of Snowden’s position—which Snowden did not

dispute—and noted that she had requested accommodation based on her difficulty

executing these functions. Id. at *4; see id. at *4 n.6 (citing Snowden’s deposition

testimony and Local Rule 56.1 Statement as “identifying ‘sorting and filing’ as primary

functions of mail clerk job”); id. at *4 n.9 (citing Snowden’s requested accommodation for

“‘gradual return to daily activity, such as lifting, bending, and reaching’ in the form of

‘help with lifting and carrying things, help with filing things that are [too] high or [too]

low’”); see also J.A. 626–27 (stating, in Local Rule 56.1 Statement, that “[t]o perform her

filing duties, Plaintiff was required to bend and stoop to file in the lower drawers and to

reach out and up to file in the upper drawers”). Because Snowden did not dispute that


                                             4
these were essential functions of her position, and because the undisputed facts support the

district court’s ruling on this issue, we identify no error in the district court’s determination

that there were essential functions of Snowden’s job that she could not perform.

       Snowden further contends that Columbia was not entitled to summary judgment

because it failed to engage in a good-faith interactive process to determine whether any

reasonable accommodations existed. “[A]n employer’s failure to engage in a sufficient

interactive process does not form the basis of a claim under the ADA,” however, and

evidence of such failure “does not allow a plaintiff to avoid summary judgment unless she

also establishes that, at least with the aid of some identified accommodation, she was

qualified for the position at issue.” McBride v. BIC Consumer Prods. Mfg. Co., 583 F.3d

at 101. Here, the district court concluded that (1) Snowden “made no specific showing

that a reasonable accommodation was available to her employer, given her limited abilities

to bend, reach, and lift”; and (2) to the extent Snowden sought “help” from other

employees in executing these actions and performing her job functions, “such an

accommodation constitutes an elimination of an essential function of [her] job and . . . is

unreasonable under the law.”        Snowden v. Trustees of Columbia Univ., 2014 WL
1274514, at *5 (citing Gilbert v. Frank, 949 F.2d 637, 644 (2d Cir. 1991), and Shannon v.

N.Y.C. Transit Auth., 332 F.3d 95, 100 (2d Cir. 2003)); see McMillan v. City of New

York, 711 F.3d at 127 (“[A] reasonable accommodation can never involve the elimination

of an essential function of a job.” (internal quotation marks omitted)); Borkowski v. Valley

Cent. Sch. Dist., 63 F.3d 131, 140 (2d Cir. 1995) (observing that employer not required to


                                               5
accommodate individual with disability by eliminating essential job functions, and that

“having someone else do part of a job may sometimes mean eliminating the essential

functions of the job”). Snowden does not challenge these rulings on appeal, and we

identify no error in the district court’s conclusion that Snowden failed to demonstrate the

existence of a reasonable accommodation that would allow her to perform the essential

functions of her job.

       2.     NYCHRL Claims

       Snowden argues that the district court erred in dismissing her NYCHRL claims

because it failed to conduct the independent analysis required under the NYCHRL. See

Velazco v. Columbus Citizens Found., 778 F.3d 409, 410–11 (2d Cir. 2015).               We

disagree. The district court expressly stated that, “[a]pplying [the] separate analysis with

a focus on the ‘uniquely broad and remedial aspects’ of the NYCHRL,” Snowden failed to

establish a prima facie case of discrimination under the NYCHRL. Snowden v. Trustees

of Columbia Univ., 2014 WL 1274514, at *9 (quoting Williams v. N.Y.C. Hous. Auth., 61
A.D.3d 62, 66–68, 872 N.Y.S.2d 27, 31–33 (1st Dep’t 2009)). Snowden contends that the

district court nevertheless failed to conduct a “meaningful” analysis or to construe her

claim “broadly in her favor.” Appellant’s Br. 18. To be sure, it would have been

preferable for the district court to have stated its reasoning in more detail. Snowden,

however, does not explain how a more detailed analysis would have altered the conclusion

that—even with the burden resting on the employer, as it does under the NYCHRL—she

could not perform the essential functions of her position, with or without a reasonable


                                             6
accommodation. Cf. Jacobsen v. N.Y.C. Health & Hosps. Corp., 22 N.Y.3d 824, 840 &

n.3, 988 N.Y.S.2d 86, 97–98 & n.3 (2014) (holding that evidence created triable issue of

fact on whether plaintiff “could have reasonably performed his essential job duties” upon

transfer to another office, and emphasizing that, “in seeking a transfer, plaintiff was not

improperly attempting to compel [his employer] to establish a new light-duty position or a

permanent light-duty position” (internal quotation marks omitted)). Indeed, the record

does not compel a contrary conclusion as a matter of law. Accordingly, on de novo

review, we conclude that Snowden’s NYCHRL claims were properly dismissed.

      3.     Conclusion

      We have considered Snowden’s remaining arguments and conclude that they are

without merit. We therefore AFFIRM the judgment of the district court.

                                  FOR THE COURT:
                                  CATHERINE O’HAGAN WOLFE, Clerk of Court




                                            7